Exhibit 10.11

EVERYWARE GLOBAL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

[                 ], 2012

[            ]

[            ]

[            ]

 

  Re: EveryWare Global, Inc. (the “Company”)

Grant of Nonqualified Stock Option

Dear [            ]:

The Company is pleased to advise you that its Board of Directors (the “Board”)
has granted to you a stock option (an “Option”), as provided below, under the
2012 EveryWare Global, Inc. Stock Option Plan (the “Plan”), a copy of which is
attached hereto and incorporated herein by reference. The Option has been
granted, and the Option Shares will be issued, pursuant to a “compensatory
benefit plan” within the meaning of such term under Rule 701 of the Securities
Act of 1933, as amended.

1. Definitions. Each capitalized term used, but not defined, herein has the
meaning ascribed to such term in the Plan and for the purposes of this
Agreement, the following terms have the meanings set forth below:

“Company” shall mean EveryWare Global, Inc., a Delaware corporation, and (except
to the extent the context requires otherwise) any subsidiary corporation of
EveryWare Global, Inc., as such term is defined in Section 424(f) of the Code.

“Equity Securities” means (i) capital stock or other equity interests in the
Company, (ii) obligations, evidences of indebtedness, or other securities or
interests convertible or exchangeable into capital stock of the Company or other
equity interests in the Company, and (iii) warrants, options, or other rights to
purchase or otherwise acquire capital stock or other equity interests in the
Company.

“MCP Investors” means, collectively, Monomoy Capital Partners, L.P., a Delaware
limited partnership, MCP Supplemental Fund, L.P., a Delaware limited
partnership, Monomoy Executive Co-Investment Fund, L.P., a Delaware limited
partnership, Monomoy Capital Partners II, L.P., a Delaware limited partnership,
and MCP Supplemental Fund II, L.P., a Delaware limited partnership.

“Net Sponsor Inflows” means all Sponsor Inflows less all Sponsor Outflows.

“Option Shares” shall mean (i) all shares of Class B Common Stock issued or
issuable upon the exercise of the Option and (ii) all shares of Class B Common
Stock issued with



--------------------------------------------------------------------------------

respect to the Class B Common Stock referred to in clause (i) above by way of
stock dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Class B
Common Stock. Option Shares shall continue to be Option Shares in the hands of
any holder other than you (except for the Company or purchasers pursuant to a
public offering under the Securities Act), and each such transferee thereof
shall succeed to the rights and obligations of a holder of Option Shares
hereunder.

“Sponsor Inflows” means, without duplication, as of the date of consummation of
a Change of Control, all cash (excluding management fees and expense
reimbursements and similar payments and amounts payable in respect of
indebtedness) received by the MCP Investors with respect to or in exchange for
Equity Securities (whether such payments are received from the Company or any
third party) from the Effective Date (as defined in the Plan) through the date
of consummation of such Change of Control. Notwithstanding the foregoing, if
Equity Securities are converted into equity securities of another Person
(including pursuant to any merger, recapitalization, reorganization or other
similar transaction), such other equity securities shall not be treated as
Sponsor Inflows and shall be treated as Equity Securities for all purposes of
the definition of “Sponsor Inflows.”

“Sponsor Outflows” means, without duplication, as of the date of consummation of
a Change of Control, all cash payments made and the fair market value of all
other property contributed by (or on behalf of) the MCP Investors (on a
cumulative basis) with respect to (including any contribution to the capital of
the Company or any of its Subsidiaries) or in exchange for any Equity Securities
(whether such payments are made to the Company or any third party on behalf of
the Company) from the Effective Date through the date of consummation of such
Change of Control.

“Type I Option Shares” means any Option Shares issuable upon exercise of the
Type I Option.

“Type II Option Shares” means any Option Shares issuable upon exercise of the
Type II Option.

2. Option.

(a) Terms. Your Option is for the purchase of up to [                ] shares of
Class B Common Stock at a price per share of $[        ] (the “Exercise Price”),
payable upon exercise as set forth in Section 2(b) below and vesting as set
forth in Section 3 below. Your Option shall expire at the close of business on
the date that is ten (10) years following the date hereof (the “Expiration
Date”), subject to earlier expiration as provided in Section 3(c) below or upon
termination of your employment as provided in Section 4(b) below. Your Option to
purchase [                ] shares of Class B Common Stock is referred to herein
as your “Type I Option” and your option to purchase [                ] shares of
Class B Common Stock is referred to herein as your “Type II Option.” Your Option
is not intended to be an “incentive stock option” within the meaning of
Section 422 of the Code.

(b) Payment of Option Price. Subject to Section 3 below, your Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the

 

-2-



--------------------------------------------------------------------------------

product of (i) the Exercise Price multiplied by (ii) the number of Option Shares
to be acquired. Payment shall be made in cash (including check, bank draft or
money order) or, in the discretion of the Committee, by delivery of a promissory
note (if in accordance with policies approved by the Board) or via cashless
exercise in accordance with the Plan.

3. Exercisability/Vesting. Your Option may be exercised only to the extent it
has become vested. Your Type I Option is subject to vesting based upon your
continued employment with the Company. Your Type II Option is subject to vesting
based upon your continued employment with the Company and upon the achievement
of certain performance hurdles as further described in this Section 3.

(a) Type I Option Vesting. Your Type I Option shall vest and become exercisable
with respect to 20% of your Option Shares (rounded to the nearest whole share)
upon each of the first five anniversaries of the date hereof, if and only if you
are at such time, and have been, continuously employed by the Company since the
date hereof.

(b) Type II Option Vesting. Your Type II Option shall vest and become
exercisable upon the consummation of a Change of Control in accordance with the
following schedule, provided that you are and have been continuously employed by
the Company or its Subsidiaries as of the date of such event.

 

Net Sponsor Inflows Range

   Cumulative Percentage
of Type II Shares that
Vest if Net Sponsor
Inflows Fall within
Corresponding Range  

Less than $151,549,000.01

     0 % 

$151,549,000.01 to $189,590,999.99

     30 % 

$189,591,000.00 to $225,309,999.99

     65 % 

Greater than $225,309,999.99

     100 % 

For the avoidance of doubt, each tranche of Type II Options corresponding to a
particular dollar range of Net Sponsor Inflows shall vest in full only upon the
achievement of the applicable minimum Net Sponsor Inflows in such range and
shall not be subject to any proportionate, pro rata or ‘straight-line’ vesting.

(c) Effect on Vesting in Case of Employment Termination. Notwithstanding
Sections 3(a) and 3(b) above, the following special vesting rules shall apply if
your employment with the Company terminates prior to the Expiration Date:

(i) Death, Disability, Retirement. Unless otherwise determined by the Committee,
if you die or become subject to any Disability while an employee of the Company
or if you retire (with the approval of the Committee or the Board), then your
Option shall be vested and become fully exercisable with respect to that portion
of your Option that was vested and exercisable on the date of your death,
Disability or retirement. Any portion of your Option that was not vested and
exercisable on the date of your death, Disability or retirement shall expire and
be forfeited.

 

-3-



--------------------------------------------------------------------------------

(ii) Other Termination of Employment. Unless otherwise determined by the
Committee, if your employment terminates for any reason other than your death,
Disability, retirement (with the approval of the Committee or the Board),
resignation or discharge for Cause, then your Option shall be vested and fully
exercisable with respect to that portion of your Option that was vested and
exercisable on the date your employment with the Company ceased, and any portion
of your Option that was not vested and exercisable on such date shall expire and
be forfeited. If you resign or are discharged for Cause, all of your Option not
previously exercised shall immediately expire and be forfeited whether vested
and exercisable or not.

(d) Acceleration of Vesting on Change of Control. If you have been continuously
employed by the Company from the date of this Agreement until a Change of
Control, any portion of your outstanding Type I Option which has not become
vested at the date of such event shall immediately vest and become exercisable
simultaneously with the consummation of the Change of Control, notwithstanding
that the Change of Control may have transpired prior to the applicable
anniversary date. In any event, any portion of your Option (including any
portion of your Type II Option) which has not been become vested and been
exercised prior to or in connection with the Change of Control shall expire and
be forfeited, unless otherwise determined by the Committee or the Board.

(e) Upon exercise of your Option, the Company will deliver certificates
representing the Option Shares with respect to which your Option is exercised.
Kirkland & Ellis LLP will act as custodian and hold all such certificates on
your behalf.

4. Expiration of Option.

(a) Normal Expiration. In no event shall any part of your Option be exercisable
after the Expiration Date set forth in Section 2(a) above.

(b) Early Expiration Upon Termination of Employment. Any portion of your Option
that was not vested and exercisable as of the date your employment with the
Company terminated shall expire and be forfeited on such date, and, any portion
of your Option that was vested and exercisable as of the date your employment
with the Company terminated shall expire and be forfeited within the time frames
set forth in the Plan.

5. Procedure for Exercise. You may exercise all or any portion of your Option,
to the extent it has vested and is exercisable, at any time and from time to
time prior to its expiration, by delivering written notice to the Company (to
the attention of the Company’s Secretary) and your written acknowledgement that
you have reviewed and have been afforded an opportunity to ask questions of
management of the Company with respect to all financial and other information
provided to you regarding the Company, together with payment of the Option Price
in accordance with the provisions of Section 2(b) above. As a condition to any
exercise of your Option, you shall permit the Company to deliver to you all
financial and other information regarding the Company it believes necessary to
enable you to make an informed investment decision, and you shall make all
customary investment representations which the Company requires.

 

-4-



--------------------------------------------------------------------------------

6. Stockholders Agreement. Upon exercise of the Option, you shall be deemed to
have become party to and joined the Company’s Stockholders Agreement dated as of
March 23, 2012, and you hereby agree to become a party thereto and bound
thereby.

7. Securities Laws Restrictions and Other Restrictions on Transfer of Option
Shares. You represent and warrant that when you exercise your Option you shall
be purchasing Option Shares for your own account and not on behalf of others.
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Option Shares
unless your offer, sale or other disposition thereof is registered or qualified
under the Securities Act and applicable state securities laws, or in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration or qualification thereunder. You agree that you shall not offer,
sell or otherwise dispose of any Option Shares in any manner which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law) or to amend or
supplement any such filing or (ii) violate or cause the Company to violate the
Securities Act, the rules and regulations promulgated thereunder or any other
state or federal law. You further understand that the certificates for any
Option Shares you purchase shall bear such legends as the Company deems
necessary or desirable in connection with the Securities Act or other rules,
regulations or laws.

8. Non-Transferability of Option. Your Option is personal to you and is not
transferable by you other than by will or the laws of descent and distribution.
During your lifetime only you (or your guardian or legal representative) may
exercise your Option. In the event of your death, your Option may be exercised
only (i) by the executor or administrator of your estate or the person or
persons to whom your rights under the Option shall pass by will or the laws of
descent and distribution and (ii) to the extent that you were entitled hereunder
at the date of your death.

9. Conformity with Plan. Your Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan (which is
incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.

10. Rights of Participants. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate your employment at any
time (with or without Cause), nor confer upon you any right to continue in the
employ of the Company for any period of time or to continue your present (or any
other) rate of compensation, and in the event of your termination of employment
(including, but not limited to, termination by the Company without Cause), any
portion of your Option that was not previously vested and exercisable shall
expire and be forfeited. Nothing in this Agreement shall confer upon you any
right to be selected again as a Plan participant, and nothing in the Plan or
this Agreement shall provide for any adjustment to the number of Option Shares
subject to your Option upon the occurrence of subsequent events except as
provided in Section 12 below.

 

-5-



--------------------------------------------------------------------------------

11. Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from you any amounts due and payable by the Company to
you (or secure payment from you in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Option Shares
issuable hereunder, and the Company may defer such issuance unless indemnified
by you to its satisfaction.

12. Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Class B
Common Stock, the Board or the Committee may, make such adjustments in the
number and type of shares authorized by the Plan, the number and type of shares
covered by your Option and the Exercise Price specified herein as may be
determined to be appropriate and equitable, in order to prevent the dilution or
enlargement of rights under your Option.

13. Right to Purchase Option Shares Upon Your Termination of Employment.

(a) Repurchase of Option Shares. If your employment with the Company shall
terminate, including upon your death, Disability, resignation or termination
with or without Cause (the date on which such termination occurs being referred
to as the “Termination Date”), then the Company shall have the option to
repurchase all or any part of the Option Shares issued or issuable upon exercise
of your Option, whether held by you or by one or more of your transferees, at
the price determined in accordance with the provisions of Section 14 hereof (the
“Repurchase Option”).

(b) Repurchase by Company. The Board may elect to cause the Company to purchase
all or any portion of the Option Shares by delivery of written notice (the
“Repurchase Notice”) to you or any other holders of the Option Shares within 60
days after the Termination Date for any Option Shares issued at least 181 days
prior to the Termination Date (or in the case of Option Shares issued 180 days
or less prior to the Termination Date or at any time after such Termination
Date, within 60 days after the date that is 181 days following the date of the
issuance of such Option Shares). The Repurchase Notice shall set forth the
number of Option Shares to be acquired from you and such other holder(s), the
aggregate consideration to be paid for such shares and the time and place for
the closing of the transaction. The number of Option Shares to be repurchased by
the Company shall first be satisfied to the extent possible from the Option
Shares held by you at the time of delivery of the Repurchase Notice. If the
number of Option Shares then held by you is less than the total number of Option
Shares the Company has elected to purchase, then the Company shall purchase the
remaining shares elected to be purchased from the other holders thereof, pro
rata according to the number of shares held by each such holder at the time of
delivery of such Repurchase Notice (determined as close as practical to the
nearest whole share).

(c) Assignment of Repurchase Option. The Company may assign the Repurchase
Option to one or more third parties (including to one or more of the Company’s
stockholders).

(d) Closing of Repurchase of Option Shares. The closing of the purchase of
Option Shares pursuant to this Section 13 shall take place on the date
designated by the Company in the Repurchase Notice, which date shall not be more
than 30 days nor less than five days after the delivery of the Repurchase
Notice. At the closing, the purchaser or purchasers

 

-6-



--------------------------------------------------------------------------------

shall pay the purchase price in the manner specified in Section 14(b) and you
and any other holders of Option Shares being purchased shall deliver the
certificate or certificates representing such shares to the purchaser or
purchasers or their nominees, accompanied by duly executed stock powers. Any
purchaser of Option Shares under this Section 13 shall be entitled to receive
customary representations and warranties from you and any other selling holders
of Option Shares regarding the sale of such shares (including representations
and warranties regarding good title to such shares, free and clear of any liens
or encumbrances) and to require all sellers’ signatures to be guaranteed by a
national bank or nationally recognized securities broker.

(e) Applicability of Repurchase Option. It is agreed and understood that the
Repurchase Option shall apply with respect to the Option Shares issued or
issuable pursuant hereto and not with respect to any other shares of capital
stock of the Company held by you (provided that you acknowledge that there exist
other repurchase rights relating to other shares of capital stock of the Company
that may be held by you).

(f) The Repurchase Option contained in this Section 13 shall terminate upon the
initial public offering of securities of the Company.

14. Purchase Price for Option Shares.

(a) Purchase Price. The purchase price per share to be paid for the Option
Shares purchased by the Company pursuant to Section 13 shall be (i) the lower of
the Exercise Price thereof and the Fair Market Value thereof as of the date of
the delivery of the Repurchase Notice (as defined in Section 13(b)) (taking into
account any unpaid applicable Exercise Price), in the event of the termination
of your employment for Cause, and (ii) the Fair Market Value thereof as of the
date of the delivery of the Repurchase Notice (taking into account any unpaid
applicable Exercise Price) in the event of any other termination of employment.

(b) Manner of Payment. If the Company elects to purchase all or any part of the
Option Shares, including Option Shares held by one or more transferees, the
Company shall pay for such shares by first offsetting amounts outstanding under
any bona fide debts owed by you to the Company (or one or more of your
transferees, other than the Company); upon full repayment of such bona fide
debts, the Company will make payment in the aggregate amount of the remaining
purchase price for such Option Shares, at its option, (i) by a check or wire
transfer of funds or (ii) if pursuant to Section 14(c) below, the Company is
prohibited from paying cash to repurchase the Option Shares, then by a
subordinated note or notes payable in up to three annual installments beginning
on the date of the closing of such purchase and bearing interest (payable
quarterly) at a rate per annum equal to the prime rate as published in The Wall
Street Journal on the business day immediately preceding the date of the closing
of such purchase.

(c) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all repurchases of Option Shares (and any payments
of principal or interest with respect to the subordinated note(s) referenced in
Section 14(b)) by the Company shall be subject to applicable restrictions
contained in the Delaware General Corporation Law and in the Company’s and its
Subsidiaries’ debt and equity financing agreements. If any such restrictions
prohibit the repurchase of Option Shares hereunder which the Company is
otherwise entitled or required to make, the Company may make such repurchases as
soon as it is permitted to do so under such restrictions.

 

-7-



--------------------------------------------------------------------------------

15. Restrictions on Transfer.

(a) Restrictive Legend. The certificates representing the Option Shares shall
bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[            ], 2012, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN OPTION AGREEMENT BETWEEN THE COMPANY AND
[            ] DATED AS OF [            ], 2012, A COPY OF WHICH MAY BE OBTAINED
BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT
CHARGE.”

(b) Opinion of Counsel. You may not sell, transfer or dispose of any Option
Shares (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Company an opinion of counsel
reasonably acceptable in form and substance to the Company that registration
under the Securities Act or any applicable state securities law is not required
in connection with such transfer.

(c) Holdback. You agree not to effect any public sale or distribution of any
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the 180 days after the effectiveness of any underwritten initial public
offering or 90 days following the effectiveness of any follow-on offer, except
as part of such underwritten public offering or if otherwise permitted by the
Company.

16. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto shall be entitled to specific performance and/or injunctive
relief (without posting bond or other security) from any court of law or equity
of competent jurisdiction in order to enforce or prevent any violation of the
provisions of this Agreement.

 

-8-



--------------------------------------------------------------------------------

17. Amendment. Except as otherwise provided herein or in the Plan, no provision
of this Agreement may be amended or waived except with the prior written consent
of you and the Company.

18. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

20. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

21. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

22. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of Delaware.

23. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you and to the Company at the addresses indicated below:

If to the Optionee:

[            ]

[            ]

[            ]

If to the Company:

EveryWare Global, Inc.

c/o Monomoy Capital Partners, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention:    Daniel Collin

                    Andrea Cipriani

Telephone No.: (212) 699-4000

Telecopy No.: (212) 699-4010

 

-9-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention:    Richard W. Porter, P.C.

                    Kevin L. Morris

Telephone No.: (312) 862-2000

Telecopy No.: (312) 862-2200

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

24. Entire Agreement. This Agreement and the Plan constitute the entire
understanding between you and the Company, and supersedes all other agreements,
whether written or oral, with respect to the acquisition by you of Class B
Common Stock of the Company.

*    *    *    *    *

 

-10-



--------------------------------------------------------------------------------

Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

 

Very truly yours, EVERYWARE GLOBAL, INC. By:  

 

Name:  

 

Title:  

 

 

Enclosures:   (1) Copy of the Plan   (2) Stockholders Agreement

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

Dated as of     OPTIONEE                  , 2012    

 

    Name: [            ]



--------------------------------------------------------------------------------

[Provision for Community Property Jurisdiction]

CONSENT

The undersigned spouse of                     hereby acknowledges that I have
read the foregoing Stock Option Agreement and that I understand its contents. I
am aware that the Agreement provides for the repurchase of my spouse’s shares of
Class B Common Stock under certain circumstances and imposes other restrictions
on the transfer of such Class B Common Stock. I agree that my spouse’s interest
in the Class B Common Stock is subject to this Agreement and any interest I may
have in such Class B Common Stock shall be irrevocably bound by this Agreement
and further that the my community property interest, if any, shall be similarly
bound by this Agreement.

 

 

Spouse

 

Witness

 

12